 Case: 4:19-cv-02464-DDN Doc. #: 37 Filed: 05/05/20 Page: 1 of 2 PageID #: 355



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

J.I.R., a minor,               )
by and through his next friend,)
WILLIE ROBINSON,               )
                               )
       Plaintiff,              )
                               )
    v.                         )                              No. 4:19 CV 2464 DDN
                               )
NORMANDY SCHOOL COLLABORATIVE, )
                               )
and                            )
                               )
FREDERICK ABERNATHY,           )
                               )
       Defendants.             )

                            ORDER APPROVING SETTLEMENT
                               AND DISMISSING ACTION
       This action is before the Court following a hearing on May 4, 2020, on the propriety of the
parties' settlement of plaintiff's claims. By Memorandum filed on February 28, 2020, plaintiff's
counsel advised the Court in summary fashion that the case had been settled.              (Doc. 32.)
Thereafter, the Court set a hearing to determine the propriety of the settlement, because plaintiff
J.I.R. is a minor whose interests are being represented by his father, Willie Robinson, Jr., as
plaintiff's Next Friend.
       On May 4, 2020, the Court received and has considered the oral testimony of plaintiff's
Next Friend. From the testimony of Mr. Robinson, the Court finds that Mr. Robinson, as plaintiff
J.I.R.'s Next Friend, is familiar with the specific nature of the claims that J.I.R. has against
defendants Normandy School Collaborative and Frederick Abernathy. Plaintiff received treatment
for his injuries, his condition has improved, and he retains some scarring. Mr. Robinson negotiated
with plaintiff's counsel the total settlement amount of damages to be paid by defendants, and the
distribution of the component amounts of the total settlement amount. Mr. Robinson, on behalf of
plaintiff, gave his opinion that the settlement provisions are in the best interests of his minor son,
plaintiff J.I.R., and he asked the Court to approve the settlement, which included reasonable
attorney's fees payable from the total settlement amount. Neither defendant voiced any objection


                                                  1
 Case: 4:19-cv-02464-DDN Doc. #: 37 Filed: 05/05/20 Page: 2 of 2 PageID #: 356



to the settlement. From the record before it, the Court finds that the settlement of this action, which
involves claims by the minor plaintiff, as testified by his father and Next Friend, is fair and
reasonable and in the best interests of the plaintiff.
        Therefore,
        IT IS HEREBY ORDERED that the parties' settlement, being fair, reasonable, and in the
best interests of the minor plaintiff, is approved.
        IT IS FURTHER ORDERED that this action is dismissed with prejudice. .




                                                        /S/ David D. Noce     l
                                                UNITED STATES MAGISTRATE JUDGE
Signed on May 5, 2020.




                                                   2
